Stephens, J.
1. An agreement between two adjoining landowners establishing a dividing line between their respective tracts is not unenforceable by reason of its not having been acquiesed in for a period of seven years. See, in this connection, Farr v. Woolfolk, 118 Ga. 277 (45 S. E. 230).
2. This being’ an issue arising by virtue of a protest filed by an adjoining landowner to the return of proeessioners fixing a dividing line between the two tracts of land, and there being evidence from which the jury could have inferred that the dividing line as contended for by the protestant was a line which had been agreed upon and fixed by former owners of the two tracts, and was therefore the true line, the verdict found for the protestant was authorized, and the charge of the court that a dividing line between the two tracts could be established by an *497agreement between tlie respective landowners is not subject to the exception that the charge was not adapted to the issue presented by the evidence, or that it .was illegal and was not a true statement of the law because of a failure of the court to instruct the jury that before an agreed dividing line between two adjoining tracts could be established as the true dividing line, it must appear that the adjoining land- . owners had acquiesed in the line for a period of seven years.
Decided August 30, 1928.
J. R. Hutcheson, for plaintiff.
S. W. Ragsdale, G. D. McGregor, for defendant.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.